Citation Nr: 0505854	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  01-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease (DJD) of the right shoulder 
(major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.



This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The RO granted entitlement to an increased evaluation of 20 
percent for DJD of the right shoulder effective June 19, 
2000, date of claim.

In July 2002 the veteran provided oral testimony before the 
undersigned Veterans Law Judge via a video conference with 
the RO.  A transcript of his testimony has been associated 
with the claims file.

In September 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In November 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

DJD of the right shoulder is productive of disablement 
compatible with not more than moderate impairment, limitation 
of motion with pain at the shoulder level, with functional 
loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
DJD of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran sustained injury of his right shoulder when he fell 
in November 1969.

In July 1971 the RO granted entitlement to service connection 
for residuals of a contusion of the right shoulder with 
moderate degenerative arthritis, traumatic, with assignment 
of a noncompensable evaluation.

In May 1999 the RO granted entitlement to an increased 
evaluation of 10 percent for moderately severe DJD of the 
right shoulder with chronic pain syndrome.

On June 19, 2000, the veteran submitted an application to 
reopen a claim of entitlement to an increased evaluation for 
his DJD of the right shoulder.

In August 2000 the veteran was afforded an orthopedic 
examination by VA.  He reported working as a laborer.  He was 
experiencing pain on a daily basis.  He was chronically stiff 
in the morning.  There was crepitation, but no dislocation or 
swelling.  Driving, reading, and lifting precipitated pain.  
Range of motion was said to be chronically reduced.  Flare-
ups of pain were experienced every three days.  His shoulder 
felt weak as if it were going to give out.  He denied any 
incoordination.

Examination of the right shoulder revealed essentially normal 
architecture.  There was tenderness posteriorly and 
anteriorly, and 3+ crepitation on range of motion of the 
shoulder joint itself.  The acromioclavicular joint seemed 
intact as was the remaining clavicle.  There was no swelling.  
Abduction and forward flexion were to 160 degrees.  Internal 
rotation was to 50 degrees and external rotation was to 60 
degrees.  X-rays over a year earlier showed moderately 
advanced DJD of the right shoulder.  

The examiner recorded that based upon history and physical 
examination, during flare-ups of pain he would expect the 
veteran to have additional motion loss estimated at 20-25 
degrees of forward flexion and abduction.  More importantly, 
he would expect moderately severe fatigue with repetitive use 
of the right upper extremity during those flare-ups.  
Incoordination was not expected.  The examination diagnosis 
was moderately severe DJD of the right shoulder with loss of 
range of motion, chronic pain and weakness.

In July 2002 the veteran provided oral testimony via a video 
conference before the undersigned Veterans Law Judge.  A 
transcript of his testimony has been associated with the 
claims file.  He described the disabling manifestations of 
his right shoulder disability.

Associated with the claims file is a substantial quantity of 
VA treatment reports dated during the last several years 
including references to right shoulder pain, but primarily 
referable to disorders not the subjects of the current 
appeal.

VA conducted an orthopedic examination of the veteran in June 
2003.  It was noted that he worked as a security and cleanup 
man.  In August 2001 he turned down injection and/or physical 
therapy.  X-rays at that time showed a decrease in the joint 
space and arthritic spurring on the head of the humerus and 
some round loose osteocartilaginous bodies that appeared to 
be in the bicipital groove.  The acromioclavicular joint was 
normal.

The veteran related that he had quite a lot of pain which 
worsened on extremes of motion.  At times it seemed to be a 
burning type pain.  He had difficulty sleeping when it 
bothered him a lot.  He got a feeling of grinding and felt 
some swelling in the anterior portion of the shoulder when it 
was bothering him.  Any kind of strenuous physical activity 
or heavy lifting caused pain.  He had been working for years 
as a security guard and also did janitorial work.  He had 
lost no time from work because of his shoulder.  He took 
pills for pain fairly frequently.


On examination he moved the right shoulder through a full 
range of motion.  There was no gross muscle atrophy or 
swelling.  He was able to abduct and elevate both shoulders 
until they were above his head.  He was able to flex both 
shoulders until they were straight above his head.  He 
complained of some pain on extremes of  internal and external 
rotation.  Both shoulders externally rotated to  80 degrees 
internally and to 90 degrees externally.  Abduction was 
accomplished to 90 degrees with normal muscle strength.  
Extension was to 45 degrees.  There was normal strength in 
grip of both hands, and normal strength of flexion and 
extension of both wrists.  Radiographic studies disclosed no 
changes since 2001.  There were moderately severe 
osteoarthritic changes of the right shoulder with narrowing 
of the shoulder joint and arthritic lipping of the head of 
the humerus.  The examination diagnosis was osteoarthritis of 
the right shoulder.

The examiner summarized his findings and noted that the was 
little objective evidence of severe enough pain in the 
shoulder to be totally disabled, particularly in view of the 
fact that the veteran had always refused any treatment, had 
lost no time from work, and had not been back to the clinic 
because of problems.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).




The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 20 percent evaluation may be assigned for limitation of 
major arm motion at shoulder level.  A 30 percent evaluation 
may be assigned for limitation of major arm motion midway 
between side and shoulder level.  A 40 percent evaluation may 
be assigned for limitation of major arm motion to 25 degrees 
from side.  38 C.F.R. § 4.71a: Diagnostic Code 5201 (2004).

A 20 percent evaluation may be assigned for malunion of a 
major humerus with moderate deformity.; 30 percent when 
marked.  A 30 percent evaluation may be assigned for 
recurrent dislocation of a major humerus at scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 50 percent evaluation may be assigned for 
fibrous union of a major humerus.  38 C.F.R. § 4.71a; 
Diagnostic Code 5202 (2004).

A 20 percent evaluation may be assigned for dislocation of or 
nonunion of a major clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a; Diagnostic Code 5203 (2004).


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  


The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the October 2000 rating decision, the 
November 2001 Statement of the Case, and the November 2004 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim for an increased rating for the 
veteran's right shoulder disability.  The November 2004 
supplemental statement of the case set forth the text of the 
VCAA regulations and of critical revisions of the applicable 
rating criteria.  

In addition, in November 2002 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudication that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a supplemental statement of the case was 
provided to him.  No further communication was received from 
him.  He has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  



With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  

In this case, although the VCAA notice letters that were 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  

As noted above, the RO's November 2002 and March 2004 letters 
discussed the evidence requirements that apply to the claim 
at issue and advised him of the importance of submitting 
evidence to satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that he submit any evidence that he had in his possession.  
As noted above, it is also relevant that the veteran did not 
respond to this notice.  




The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has been afforded two VA 
examinations to provide information regarding the current 
status of his right shoulder disability.  The record does not 
identify any additional Government or private records which 
have not been obtained or for which reasonable procurements 
efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran is currently evaluated as 20 percent disabled for 
his right shoulder DJD.  The RO correctly granted entitlement 
to the increased evaluation of 20 percent during the course 
of the appeal in view of the additional functional loss due 
to pain as reported on VA examination in August 2000.  

The June 2003 VA special orthopedic examination provided no 
further evidence of disablement in excess of that which is 
contemplated in the granted increased evaluation of 20 
percent.

The Board's application of the above recited criteria under 
diagnostic codes 5201, 5202, and 5203 precludes assignment of 
a higher disability evaluation.  

In this regard the Board notes that VA examinations have not 
shown limitation of right shoulder motion midway between side 
and shoulder level, or malunion of the humerus with marked 
deformity.  Instead, the veteran has demonstrated full range 
of motion of the right shoulder.  There is no basis for 
assignment of a higher evaluation on the basis of functional 
loss due to pain as such has already been taken into 
consideration in the granted increased evaluation of 20 
percent.

No question has been presented as to which of two evaluations 
would more properly classify the severity of DJD of the right 
shoulder.  38 C.F.R. § 4.7.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for DJD of the right shoulder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right shoulder disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 20 percent for DJD 
of the right shoulder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


